Wheeler, J .
The defendant was indicted for an assault with intent to murder. There was a motion to quash the indictment, which was sustained. The indictment contains two counts. The second is obnoxious to criticism; and may have been properly quashed. But the first count appears to contain every essential requisite of a good indictment. It unnecessarily states the manner of the assault; but that cannot be an objection to its sufficiency. It is not perceived upon what ground the motion to quash was sustained as to this count. It does not vary materially from approved precedents ; and is, we think, legally sufficient. That there may have been a bad count in the indictment afforded no reason for quashing that which was good. (King v. The State, 10 Tex. R. 281.) We are of opinion that the Court erred in its judgment sustaining the motion to quash as to the first count; and that the judgment, therefore, be reversed and the cause remanded for further proceedings.
Reversed and remanded,.